Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-6, 8-15, and 18-21 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed July 21, 2022.

Response to Arguments
Applicant’s arguments, see pg. 16-18, filed October 21, 2022, with respect to the rejection of claims 1 and 10 under 35 U.S.C. 103 (Raynaud in view of Akaki) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zhang in view of Lee, as shown below.
Given the amendments to claims 1 and 10, reference to Feltovich is being relied upon to teach dependent claims 2-3 and 11-12 more-consistently with the instant claim language, as shown below.
Given the amendments to claims 1 and 10, reference to Lee is being relied upon to teach dependent claims 4 and 13 more-consistently with the instant claim language, as shown below.
Given the amendments to claims 1 and 10, reference to Zhang is being relied upon to teach dependent claims 6, 15, and 19-21 more-consistently with the instant claim language, as shown below.
Given the amendments to claims 1 and 10, reference to Kim is being relied upon to teach dependent claims 5 and 14 more-consistently with the instant claim language, as shown below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 10, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 10 recites a judicial exception (abstract idea). The “determining a direction of a fetus” step and “determining an orientation of the fetus” step in claim 1 does not specify how the direction/orientation of the fetus is determined, only that the direction/orientation of the fetus is based on the direction of the fetus’s head and spine in an image. The physician can view the fetus’s head and spine in an image and extract the direction/orientation of the fetus using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind (see MPEP 2106.04(a)(2)(III)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.
Claims 5 and 14 recites a judicial exception (abstract idea). The “detecting the fetus’s spine and a torso of the fetus in the second ultrasound image” step, the “determining an angle of rotation of the axis” step, and the “displaying the fetus’s spine and the angle of rotation” step in claim 5 does not specify how the angle of rotation is calculated, only that the angle of rotation is based on the fetus and a reference point in the image. The physician can view the fetus in an image and extract the angle of rotation using their mind and a pen (see MPEP 2106, section III, step 2A of subject matter eligibility test flowchart). This judicial exception is not integrated into a practical application because the step in the claim can be considered as processes that can be performed in the human mind (see MPEP 2106.04(a)(2)(III)). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because no details are given surrounding the step (see MPEP 2106, section III, step 2B of subject matter eligibility test flowchart). Therefore, the claim is not eligible subject matter under 35 US.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 13, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Y. Zhang et al, “Prenatal diagnosis of fetal unilateral lung agenesis complicated with cardiac malposition”, BMC Pregnancy and Childbirth, vol. 13, no. 79, pp. 1-7, Mar. 2013 in view of Lee et al. (US 20110282202 A1, published November 17, 2011), hereinafter referred to as Zhang and Lee, respectively. 
Regarding claim 1, Zhang teaches a method of displaying an ultrasound image, the method comprising: 
determining a direction of a fetus, wherein the determining of the direction of the fetus includes determining a direction of the fetus's head and determining a direction of the fetus's spine obtained by scanning the pregnant woman's body (Fig. 2; see pg. 2, col. 1, para. 4 – “The technique used in this study to determine fetal cardiac position in the thorax relied on several parameters, including fetal head position relative to the maternal pelvis (cephalic, breech, or transverse lie) [direction of fetal head] and posture (supine, prone, or side lie) [direction of fetal spine].”); 
determining an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine, wherein the orientation of the fetus is an orientation of an axis of the fetus relative to the pregnant woman's body (see Fig. 2 – “In panel A and B, the fetal spine is on the left side with the position of the fetus relative to the maternal pelvis is cephalic (panel A) or breech (panel B).” determining direction of fetal head and spine); 
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, wherein the image representing the orientation of the fetus is displayed together with the ultrasound image obtained by scanning the pregnant woman's body without a mark indicating the direction of the fetus (see Fig. 2 – “Fetuses in various positions in uterus [image representing orientation of the fetus] and the corresponding sonographic images [ultrasound image] from transverse plane at thorax level.”), and 
displaying on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (see Fig. 1 – “Transducer orientation marker indicates the direction that was displayed in the left side of the video screen.”; display marker as the transducer orientation marker in the top right corner of Fig. 2A-2D), 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe (Fig. 2; see pg. 2, col. 1, para. 4 – “The technique used in this study to determine fetal cardiac position in the thorax relied on several parameters, including fetal head position relative to the maternal pelvis (cephalic, breech, or transverse lie) [direction of fetal head] and posture (supine, prone, or side lie) [direction of fetal spine], transducer orientation [orientation of probe], and display format of the image on the screen.”), 
wherein a probe marker is attached to one surface of the probe (see Fig. 1 – “The orientation marker is depicted as the gray bar on the transducer.”), and 
wherein the scanning of the pregnant woman's body for determining the direction of the fetus's head comprises scanning the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen (Fig. 2, location of fetal head based on position of transducer orientation marker on display; see pg. 2, col. 2, para. 2 – “The first step was to determine fetal head position and posture. The transducer was oriented to in order to observe the long axis of the fetus.”).  
Zhang teaches determining the direction of the fetus’s spine in ultrasound images, but does not explicitly teach:
determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction, and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction.
Whereas, Lee, in the same field of endeavor, teaches:
determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (Fig. 2, image in area 215 to view direction of fetal head; see para. 0039 – “The display system of the 3D ultrasound apparatus may scan a top image of the object in a top direction that views a third plane 205 [scanning in a first direction] and display the scanned image in a third area 215 [first ultrasound image] on the screen.”), and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (Fig. 2, image in area 211 to view direction of fetal spine; see para. 0038 – “…the display system of the 3D ultrasound apparatus may scan a side image of an object in a side direction that views a first plane 201 [scanning in a second direction] and display the scanned image in a first area 211 [second ultrasound image] on a screen.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the direction of the fetal head and spine, as disclosed in Zhang, by determining the direction of the fetal head and spine based on two ultrasound images scanned in two different directions, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to more easily and precisely recognize and display certain features of the fetus, as taught in Lee (see para. 0008). 

Regarding claim 10, Zhang teaches an apparatus for displaying an ultrasound image, the apparatus comprising: 
at least one processor (see pg. 2, col. 1, para. 3 – “The patients were examined using ultrasound systems (Voluson 730 Expert and Voluson E8, GE Healthcare, Kretztechnik, Zipf, Austria), equipped with a 4–8 MHz transabdominal transducer.” where ultrasound systems typically have at least one processor) configured to: 
determine a direction of the fetus's head and determine a direction of the fetus's spine obtained by scanning the pregnant woman's body (Fig. 2; see pg. 2, col. 1, para. 4 – “The technique used in this study to determine fetal cardiac position in the thorax relied on several parameters, including fetal head position relative to the maternal pelvis (cephalic, breech, or transverse lie) [direction of fetal head] and posture (supine, prone, or side lie) [direction of fetal spine].”), and 
determine an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine, wherein the orientation of the fetus is an orientation of an axis of the fetus relative to the pregnant woman's body (see Fig. 2 – “In panel A and B, the fetal spine is on the left side with the position of the fetus relative to the maternal pelvis is cephalic (panel A) or breech (panel B).” determining direction of fetal head and spine); and 
a display configured to display an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body, wherein the image representing the orientation of the fetus is displayed together with the ultrasound image obtained by scanning the pregnant woman's body without a mark indicating the direction of the fetus (see Fig. 2 – “Fetuses in various positions in uterus [image representing orientation of the fetus] and the corresponding sonographic images [ultrasound image] from transverse plane at thorax level.”), and 
wherein the display is further configured to display on a screen a display marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (see Fig. 1 – “Transducer orientation marker indicates the direction that was displayed in the left side of the video screen.”; display marker as the transducer orientation marker in the top right corner of Fig. 2A-2D), 
wherein a probe marker is attached to one surface of the probe (see Fig. 1 – “The orientation marker is depicted as the gray bar on the transducer.”), and 
wherein the at least one processor is further configured to determine the orientation of the fetus based on the direction of the fetus's head, the direction of the fetus's spine, and the orientation of the probe (Fig. 2; see pg. 2, col. 1, para. 4 – “The technique used in this study to determine fetal cardiac position in the thorax relied on several parameters, including fetal head position relative to the maternal pelvis (cephalic, breech, or transverse lie) [direction of fetal head] and posture (supine, prone, or side lie) [direction of fetal spine], transducer orientation [orientation of probe], and display format of the image on the screen.”), and 
scan the pregnant woman's body based on a position of the probe marker and a position of the display marker with respect to the first ultrasound image on the screen (Fig. 2, location of fetal head based on position of transducer orientation marker on display; see pg. 2, col. 2, para. 2 – “The first step was to determine fetal head position and posture. The transducer was oriented to in order to observe the long axis of the fetus.”).  
Zhang teaches determining the direction of the fetus’s spine in ultrasound images, but does not explicitly teach:
determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction, and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction.
Whereas, Lee, in the same field of endeavor, teaches:
determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (Fig. 2, image in area 215 to view direction of fetal head; see para. 0039 – “The display system of the 3D ultrasound apparatus may scan a top image of the object in a top direction that views a third plane 205 [scanning in a first direction] and display the scanned image in a third area 215 [first ultrasound image] on the screen.”), and 
determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (Fig. 2, image in area 211 to view direction of fetal spine; see para. 0038 – “…the display system of the 3D ultrasound apparatus may scan a side image of an object in a side direction that views a first plane 201 [scanning in a second direction] and display the scanned image in a first area 211 [second ultrasound image] on a screen.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the direction of the fetal head and spine, as disclosed in Zhang, by determining the direction of the fetal head and spine based on two ultrasound images scanned in two different directions, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to more easily and precisely recognize and display certain features of the fetus, as taught in Lee (see para. 0008). 

Furthermore, regarding claims 4 and 13, Lee further teaches: 
detecting the fetus's head in the first ultrasound image (Fig. 2, image in area 215 to view fetal head; see para. 0039 – “The display system of the 3D ultrasound apparatus may scan a top image of the object in a top direction that views a third plane 205 and display the scanned image in a third area 215 [first ultrasound image] on the screen.”); 
determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus (Fig. 2, image in area 215 to view location of fetal head with respect to fetus’s torso); and 
displaying the fetus's head and the direction of the fetus's head on the first ultrasound image (Fig. 2, image in area 215 to view direction of fetal head).  

Furthermore, regarding claims 6 and 15, Zhang further teaches 
wherein the ultrasound image is an ultrasound image obtained by scanning the pregnant woman's body in the second direction (Fig. 2A-2D, ultrasound image on right side of display), and 
wherein the image representing the orientation of the fetus comprises at least one of an image having indicated thereon at least one of left and right sides of the fetus in the ultrasound image (Fig. 2A-2D, image of left/right side of fetus on left side of display), an image showing a cross-section and the left and right sides of the fetus in the ultrasound image, and a mimic image showing the fetus three-dimensionally based on the orientation of the fetus.  

Furthermore, regarding claim 19, Lee further teaches a non-transitory computer-readable recording medium having stored therein a program (see para. 0058 – “The above-described exemplary embodiments of the present invention may be recorded in non-transitory computer-readable media including program instructions to implement various operations embodied by a computer.”).

Furthermore, regarding claims 20 and 21, Zhang further teaches wherein the display marker is disposed at a predetermined position on the screen (Fig. 2A-2D, transducer orientation marker on top right corner of display).   
The motivation for claims 4, 13, and 19 was shown previously in claims 1 and 10, respectively. 

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, as applied to claim 1 and 10 above, respectively, and in further view of Feltovich et al. (US 20170000453A A1, published January 5, 2017), from IDS, and Choi et al. (US 20180161010 A1, published June 14, 2018), hereinafter referred to as Choi and Feltovich, respectively.
Regarding claims 2 and 11, Zhang in view of Lee teaches all of the elements disclosed in claim 1 and 10 above, respectively, and 
Lee further teaches: 
determining the direction of the fetus's head based on the fetus's head being detected in the first ultrasound image (Fig. 2 image in area 215 to view direction of fetal head; see para. 0039 – “The display system of the 3D ultrasound apparatus may scan a top image of the object in a top direction that views a third plane 205 and display the scanned image in a third area 215 [first ultrasound image] on the screen.”), and 
determining the direction of the fetus's spine based on the fetus's spine being detected in the second ultrasound image (Fig. 2, image in area 211 to view direction of fetal spine; see para. 0038 – “…the display system of the 3D ultrasound apparatus may scan a side image of an object in a side direction that views a first plane 201 [scanning in a second direction] and display the scanned image in a first area 211 [second ultrasound image] on a screen.”). 
Zhang in view of Lee teaches determining a direction of the fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction and determining a direction of the fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction, but does not explicitly teach:
displaying a user interface for guiding scanning of the pregnant woman's body in the first direction; 
displaying, based on the fetus's head not being detected in the first ultrasound image, a user interface for guiding rescanning of the pregnant woman's body, and 
displaying a user interface for guiding rescanning of the pregnant woman's body based on the fetus's spine not being detected in the second ultrasound image.  
Whereas, Feltovich, in the same field of endeavor, teaches 
displaying a user interface for guiding scanning of the pregnant woman's body in the first direction (see para. 0028 – “FIG. 4 is a representation of a first display provided by the display unit of FIG. 1 guiding movement of the ultrasound transducer by the operator according to real-time measurements and analysis of received ultrasound signals.”); and 
displaying a user interface for guiding scanning of the pregnant woman's body in the second direction (Fig. 3 and 6; see para. 0045 – “As these partial volumes 66 are collected at process block 76, instructions of process block 56 are again updated to show new trajectories 58 [second scanning direction, vs an old trajectory as the first scanning direction]…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display, as disclosed in Zhang in view of Lee, by displaying the guiding movement of the ultrasound probe in different directions, as disclosed in Feltovich. One of ordinary skill in the art would have been motivated to make this modification in order to provide real-time guidance in the acquisition of data to the user, greatly reducing the required operator skill, as taught in Feltovich (see Abstract). 
Zhang in view of Lee and Feltovich teaches detecting the fetus’s head in the first ultrasound image and detecting the fetus’s spine in the second ultrasound image, and displaying a user interface for guiding scanning of the pregnant woman's body, but does not explicitly teach 
displaying, based on the fetus's head not being detected in the first ultrasound image, a user interface for guiding rescanning of the pregnant woman's body; and 
displaying a user interface for guiding rescanning of the pregnant woman's body based on the fetus's spine not being detected in the second ultrasound image.
Whereas, Choi, in the same field of endeavor teaches, 
displaying, based on the fetus's head not being detected in the first ultrasound image, a user interface for guiding rescanning of the pregnant woman's body (see para. 0075 – “…when the imaging list is intended for a precision fetal ultrasound scan, the target regions 1300 may include the brain, face, chest, abdomen, legs, spine, hands/feet, amniotic fluid, and placenta.”); and
displaying a user interface for guiding rescanning of the pregnant woman's body based on the fetus's spine not being detected in the second ultrasound image (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 3; see pg. 5, col. 1, para. 0087 — “...an ultrasound image detected as an image corresponding to a target region [including fetus’s head or spine] in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again [rescanning].”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display, as disclosed in Zhang in view of Lee and Feltovich, by rescanning of the pregnant woman's body based on the fetus’s head or spine not being detected in the ultrasound image, as disclosed in Choi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to thoroughly capture images of all predefined body parts of the fetus for accurate health diagnosis without human error, as taught in Choi (see pg. 1, col. 1, para. 0005).

Furthermore, regarding claims 3 and 12, Lee further teaches 
determining the direction of the fetus's head based on the fetus's head being detected in the first ultrasound image (Fig. 2 image in area 215 to view direction of fetal head; see para. 0039 – “The display system of the 3D ultrasound apparatus may scan a top image of the object in a top direction that views a third plane 205 and display the scanned image in a third area 215 [first ultrasound image] on the screen.”), and 
determining the direction of the fetus's spine based on the fetus's spine being detected in the second ultrasound image (Fig. 2, image in area 211 to view direction of fetal spine; see para. 0038 – “…the display system of the 3D ultrasound apparatus may scan a side image of an object in a side direction that views a first plane 201 [scanning in a second direction] and display the scanned image in a first area 211 [second ultrasound image] on a screen.”), and 
Feltovich further teaches 
displaying a user interface for guiding scanning of the pregnant woman's body in the first direction (see para. 0028 – “FIG. 4 is a representation of a first display provided by the display unit of FIG. 1 guiding movement of the ultrasound transducer by the operator according to real-time measurements and analysis of received ultrasound signals.”); and 
displaying a user interface for guiding scanning of the pregnant woman's body in the second direction (Fig. 3 and 6; see para. 0045 – “As these partial volumes 66 are collected at process block 76, instructions of process block 56 are again updated to show new trajectories 58 [second scanning direction, vs an old trajectory as the first scanning direction]…”), and 
Choi further teaches 
determining, based on the fetus's head not being detected in the first ultrasound image, the direction of the fetus's head based on a user input with respect to the first ultrasound image (see para. 0057 — “The main display 121 and the sub-display 122 may provide graphical user interfaces (GUI), to receive user's inputs of data or a command to control the ultrasound image processing apparatus 100.”; see para. 0075 – “…when the imaging list is intended for a precision fetal ultrasound scan, the target regions 1300 may include the brain, face, chest, abdomen, legs, spine, hands/feet, amniotic fluid, and placenta.”), and
determining, based on the fetus's spine not being detected in the second ultrasound image, the direction of the fetus's spine based on a user input with respect to the second ultrasound image (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 3; see pg. 5, col. 1, para. 0087 — “...an ultrasound image detected as an image corresponding to a target region [including fetus’s head or spine] in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again [rescanning].”).
The motivation for claims 3 and 12 was shown previously in claim 2 and 11, respectively.

	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, as applied to claim 1 and 10 above, respectively, and in further view of Kim (KR 20120056920 A, published June 5, 2012), hereinafter referred to as Kim. 
Regarding claims 5 and 14, Zhang in view of Lee teaches all of the elements disclosed in claim 1 and 10 above, respectively, and 
Lee teaches detecting the fetus's spine and a torso of the fetus in the second ultrasound image (Fig. 2, image in area 211 to view fetal spine and torso; see para. 0038 – “…the display system of the 3D ultrasound apparatus may scan a side image of an object in a side direction that views a first plane 201 and display the scanned image in a first area 211 [second ultrasound image] on a screen.”). 
Zhang in view of Lee teaches determining of the direction of the fetus's spine, but does not explicitly teach:  
determining, based on the fetus's spine and the fetus's torso, an angle of rotation of the axis of the fetus with respect to a reference point; and 
displaying the fetus's spine and the angle of rotation on the second ultrasound image.  
Whereas, Kim, in the same field of endeavor, teaches: 
determining, based on the fetus's spine and the fetus's torso, an angle of rotation of the axis of the fetus with respect to a reference point (Fig. 1; see pg. 3, para. 8 – “The bending operating section 220 calculates a bent degree of the fetus [angle of rotation] by calculating the included angle between two imaginary lines to detect the nasal bone [reference point] and the spine of the fetus and generate a virtual line for the two bones detected.”); and 
displaying the fetus's spine and the angle of rotation on the second ultrasound image (see pg. 4, para. 5 – “The display control unit 230 displays a virtual line nasal spine phantom lines in an ultrasound image of the fetus and displays the included angle between two virtual lines.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining of the direction of the fetus's spine, as disclosed in Zhang in view of Lee, by displaying the fetus's spine and bent degree on the ultrasound image, as disclosed in Kim. One of ordinary skill in the art would have been motivated to make this modification in order for the user to detect an abnormality if the bent degree exceeds an acceptable level, as taught in Kim (see Abstract). 

	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, as applied to claim 1 and 10 above, respectively, and in further view of Akaki et al. (US 20070287915 A1, published December 13, 2007), hereinafter referred to as Akaki. 
Regarding claims 8 and 17, Zhang in view of Lee teaches all of the elements disclosed in claim 1 and 10 above, respectively.
Zhang in view of Lee teaches the image representing the orientation of the fetus, but does not explicitly teach where the image is a mimic image showing the fetus three-dimensionally based on the orientation of the fetus, and wherein the mimic image is rotated based on a user input.  
Whereas, Akaki, in the same field of endeavor, teaches 
a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 10A, where the mimic image is a VR 3D image of the fetus; see para. 0089 — “referencing the orientation of the display mark on the VR image and the orientation of the second physical mark 24 enables the operator to easily determine in which direction the ultrasonic probe 2 should be moved or rotated in order to obtain the desired image.”), and 
wherein the mimic image is rotated based on a user input (see para. 0106 — “When the operator uses an operating part (not shown) [user input] to give instructions to rotate a VR image, the VR processor 92 applies volume rendering from a different eye-gaze direction upon receiving the rotating instructions. Consequently, a VR image to be seen from a different direction can be obtained.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image representing the orientation of the fetus, as disclosed in Zhang in view of Lee, by having the image be a 3D mimic image that is rotated based on a user input, as disclosed in Akaki. One of ordinary skill in the art would have been motivated to make this modification in order for the user view a 3D image of the fetus from different directions, as taught in Akaki (see para. 0106).

	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee, as applied to claim 1 and 10 above, respectively, and in further view of Kurita et al. (US 20160015364 A1, published January 21, 2016), hereinafter referred to as Kurita.
Regarding claims 9 and 18, Zhang in view of Lee teaches all of the elements disclosed in claim 1 and 10 above, respectively.
Zhang in view of Lee teaches the image representing the orientation of the fetus, but does not explicitly teach where the image is a mimic image showing the fetus three-dimensionally based on the orientation of the fetus, and wherein the displaying of the image representing the orientation of the fetus comprises: determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image; and generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image.  
Whereas, Kurita, in the same field of endeavor, teaches:
a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 1; see para. 0032 — “The transmitting and receiving unit 20 causes the ultrasonic probe 10 to perform two-dimensional or three-dimensional [mimic] ultrasonic scanning...”), and
determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image (Fig. 9-10; see para. 0083 — “...where the two dimensional image data [or three dimensional image data from 3D scanning] including data of the femoral [leg] region of the fetus is displayed...Thus, the operator aligns the first marker 31 with the femoral region, which is indicated by the dashed line, corresponding to the region of interest on two-dimensional image data 56a displayed on the first display area 54 of a screen 53a in real time...”); and 
generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image (Fig. 1; see para. 0079 — “The display 50 substantially simultaneously displays the two-dimensional image data [or 3D image data] and the marker including the first marker 31 to the third marker 33 and the posture guide 335 synthesized by the synthesizing unit 40...”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image representing the orientation of the fetus, as disclosed in Zhang in view of Lee, by having the image be a 3D mimic image based on the orientation and posture of the fetus, as disclosed in Kurita. One of ordinary skill in the art would have been motivated to make this modification in order for the user to readily grasp if the femur of the fetus is growing normally, as taught in Kurita (see pg. 6, col. 2, para. 0086).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793